Crew III, J. (concurring in part and dissenting in part).
As a starting point, I agree with the majority that plaintiffs cause of action under Labor Law § 240 (1) must be dismissed, as plaintiffs injury plainly does not fall within the class of elevation-related risks contemplated by the statute. Although plaintiff and the materials being lifted by the boom truck were indeed at different elevations, application of the force of gravity had absolutely nothing to do with plaintiffs accident' (see, Smith v New York State Elec. & Gas Corp., 82 NY2d 781; Colopy v McCombs, 203 AD2d 920). Neither the sheetrock nor the boom truck itself fell on plaintiff, and it was not gravity that caused plaintiff to become pinned between the building and the load of sheetrock (compare, Bilderback v Agway Petroleum Corp., 185 AD2d 372, lv dismissed 80 NY2d 971).
With respect to plaintiffs Labor Law § 241 (6) cause of action, although I agree that it cannot be said that Supreme Court abused its discretion in permitting plaintiff to amend and supplement his bill of particulars in order to set forth the particular regulatory provisions allegedly violated, as required by Ross v Curtis-Palmer Hydro-Elec. Co. (81 NY2d 494), I am of the view that none of the provisions relied upon by plaintiff, including 12 NYCRR 23-8.2 (c) (3), may be invoked to sustain this cause of action. Accordingly, I believe that this cause of action should also be dismissed.
*7312 NYCRR 23-8.2 (c) (3) requires, inter alia, the use of a tag or restraint line when rotation or swinging of any load being hoisted by a mobile crane may create a hazard. In concluding that this regulation is applicable to the facts of this case, the majority reasons that inasmuch as the wall to which plaintiff was pinned could not move, and absent any indication that the boom truck itself moved, it must have been the swinging or rotating load of sheetrock that caused plaintiff to become pinned to the wall.
With all due respect, to the majority, I believe that this premise is flawed in two respects. First, despite attempts to draw a comparison between the boom truck and a mobile crane, the récord plainly reveals that the boom truck was nothing more than a long extension arm with a forklift attached to the end of it. As I read plaintiffs description of the truck and the unloading procedure, the arms of the forklift slide between "spacers” in the sheetrock, flip the load onto its side and maneuver it into position for unloading. With the arms of the forklift inserted between the spacers in the sheetrock in the fashion described by plaintiff, I fail to see how the load itself could swing or rotate out of position. Moreover, even assuming that this is theoretically possible, any assertion that plaintiff was struck by a "swinging object” is belied by his own examination before trial testimony, wherein plaintiff stated that when he became pinned by the sheetrock, he remained pinned to the side of the building for approximately one and one-half minutes until the boom truck operator "backed off’ the extension arm, thereby releasing him. If the load truly swung or rotated out of position, it is difficult to discern how the load, previously in motion, could suddenly come to rest and pin plaintiff in the manner and for the period of time that it did.
Finally, assuming that plaintiffs assertion that he has a cause of action under Labor Law § 200 and the materials offered in support of this argument are properly before this Court, I nevertheless am of the view that plaintiffs submissions fail to set forth a cause of action under this provision. Accordingly, I would grant the cross motion for summary judgment dismissing the complaint in its entirety.
Mikoll, J. P., White and Yesawich Jr., JJ., concur with Casey, J.; Crew III, J., concurs in part and dissents in part in a separate opinion.
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as denied third-party defendant *74Strober King Building Supply Corporation’s cross motion for summary judgment dismissing plaintiffs Labor Law § 240 (1) cause of action; cross motion granted to that extent and said cause of action dismissed; and, as so modified, affirmed.